                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


 COREY CROCKETT,                                    )
                                                    )
         Plaintiff,                                 )
                                                    )
 v.                                                 )   NO. 3:20-cv-00322
                                                    )
 DCSO MEDICAL DEPARTMENT,                           )   JUDGE RICHARDSON
                                                    )
         Defendant.                                 )

                          MEMORANDUM OPINION AND ORDER

       Before the Court is a pro se complaint for alleged violation of civil rights pursuant to 42

U.S.C. § 1983 (Doc. No. 1), filed by Corey Crockett, an inmate in the custody of the Davidson

County Sheriff’s Office (DCSO) in Nashville, Tennessee. Plaintiff has also filed an application to

proceed in forma pauperis (IFP). (Doc. No. 2.) The case is now before the Court for an initial

review pursuant to the Prison Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(e)(2) and 1915A,

and 42 U.S.C. § 1997e.

                              APPLICATION TO PROCEED IFP

       Under the PLRA, 28 U.S.C. § 1915(a), a prisoner bringing a civil action may apply for

permission to file suit without prepaying the filing fee required by 28 U.S.C. § 1914(a). Because

it is apparent from Plaintiff’s IFP application that he lacks the funds to pay the entire filing fee in

advance, that application (Doc. No. 2) is GRANTED.

       Pursuant to 28 U.S.C. §§ 1915(b) and 1914(a), Plaintiff is nonetheless assessed the $350.00

civil filing fee. The warden of the facility in which Plaintiff is currently housed, as custodian of

Plaintiff’s trust account, is DIRECTED to submit to the Clerk of Court, as an initial payment, the

greater of: (a) 20% of the average monthly deposits to Plaintiff’s credit at the jail; or (b) 20% of



      Case 3:20-cv-00322 Document 4 Filed 10/05/20 Page 1 of 5 PageID #: 16
the average monthly balance to Plaintiff’s credit for the six-month period immediately preceding

the filing of the complaint. 28 U.S.C. § 1915(b)(1). Thereafter, the custodian shall submit 20% of

Plaintiff’s preceding monthly income (or income credited to Plaintiff for the preceding month),

but only when the balance in his account exceeds $10.00. Id. § 1915(b)(2). Payments shall

continue until the $350.00 filing fee has been paid in full to the Clerk of Court. Id. § 1915(b)(3).

        The Clerk of Court MUST send a copy of this Order to the warden of the facility where

Plaintiff is currently housed to ensure compliance with that portion of 28 U.S.C. § 1915 pertaining

to the payment of the filing fee. If Plaintiff is transferred from his present place of confinement,

the custodian must ensure that a copy of this Order follows Plaintiff to his new place of

confinement, for continued compliance with the Order. All payments made pursuant to this Order

must be submitted to the Clerk of Court for the United States District Court for the Middle District

of Tennessee, 801 Broadway, Nashville, TN 37203.

                          INITIAL REVIEW OF THE COMPLAINT

I. PLRA SCREENING STANDARD

        Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court must dismiss any IFP complaint that is

facially frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief. Similarly, Section 1915A

provides that the Court shall conduct an initial review of any prisoner complaint against a

governmental entity, officer, or employee, and shall dismiss the complaint or any portion thereof

if the defects listed in Section 1915(e)(2)(B) are identified. Under both statutes, this initial review

of whether the complaint states a claim upon which relief may be granted asks whether it contains

“sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face,”

such that it would survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). Hill



                                                   2

      Case 3:20-cv-00322 Document 4 Filed 10/05/20 Page 2 of 5 PageID #: 17
v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)).

       “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678. Applying this standard, the Court must view the complaint in the light most

favorable to Plaintiff and, again, must take all well-pleaded factual allegations as true. Tackett v.

M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551

F.3d 461, 466 (6th Cir. 2009) (citations omitted)). Furthermore, pro se pleadings must be liberally

construed and “held to less stringent standards than formal pleadings drafted by lawyers.” Erickson

v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). However,

pro se litigants are not exempt from the requirements of the Federal Rules of Civil Procedure,

Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989), nor can the Court “create a claim which [a

plaintiff] has not spelled out in his pleading.” Brown v. Matauszak, 415 F. App’x 608, 613 (6th

Cir. 2011) (quoting Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975)).

II. SECTION 1983 STANDARD

       Plaintiff seeks to vindicate alleged violations of his federal constitutional rights under 42

U.S.C. § 1983. Section 1983 creates a cause of action against any person who, acting under color

of state law, deprives an individual of any right, privilege or immunity secured by the Constitution

or federal laws. Wurzelbacher v. Jones-Kelley, 675 F.3d 580, 583 (6th Cir. 2012). Thus, to state a

Section 1983 claim, Plaintiff must allege two elements: (1) a deprivation of rights secured by the

Constitution or laws of the United States, and (2) that the deprivation was caused by a person

acting under color of state law. Carl v. Muskegon Cnty., 763 F.3d 592, 595 (6th Cir. 2014).




                                                 3

     Case 3:20-cv-00322 Document 4 Filed 10/05/20 Page 3 of 5 PageID #: 18
III. ALLEGATIONS AND CLAIMS

       Plaintiff claims that his rights under the Health Insurance Portability and Accountability

Act (HIPAA) were violated when, on two occasions in March 2020, “medical came to my door

inside the pod with inmates in cells around us and they disclosed the contents and issues of my

sick call while other inmates were able to listen in on the diagnosis and what I was being

prescribed.” (Doc. No. 1 at 6–7.) When Plaintiff asked why these discussions were not being had

in triage, he was told that other inmates were being seen in triage. (Id. at 7.) He states that such

HIPAA violations have occurred numerous times since he has been incarcerated at the DCSO

Maximum Correctional Center. (Id.) As relief, Plaintiff seeks an award of “emotional damages

[in] the sum of $100,000.” (Id.)

IV. ANALYSIS

       As an initial matter, the DCSO Medical Department is not a proper defendant under Section

1983, which creates a cause of action against “[e]very person” who, acting under color of state

law, abridges “rights, privileges, or immunities secured by the Constitution and laws[.]” 42 U.S.C.

§ 1983. “For purposes of § 1983, ‘person’ includes individuals and ‘bodies politic and corporate,’”

and “[a] prison’s medical department is not an entity with a corporate or political existence.” Hix

v. Tennessee Dep’t of Corr., 196 F. App’x 350, 355–56 (6th Cir. 2006) (quoting Monell v. Dep’t

of Soc. Servs., 436 U.S. 658, 690 & n. 55 (1978)). Thus, “the Medical Department of the Davidson

County Jail is not a ‘person’ under § 1983, and the plaintiff’s claims against it fail as a matter of

law.” Foote v. Med. Dep’t, Davidson Cnty. Jail, No. 3:10-mc-00099, 2010 WL 3489033, at *1

(M.D. Tenn. Sept. 2, 2010).

       Even if Plaintiff had named a proper defendant, his allegation that DCSO Medical

Department staff members violated his right to confidentiality under HIPAA does not state a viable



                                                 4

     Case 3:20-cv-00322 Document 4 Filed 10/05/20 Page 4 of 5 PageID #: 19
claim under Section 1983. As Plaintiff has previously been informed, “[c]ourts have repeatedly

held that HIPAA does not create a private right” and “cannot be privately enforced . . . via § 1983.”

Crockett v. Core Civic, No. 3:17-cv-00746, 2017 WL 3888352, at *4 (M.D. Tenn. Sept. 5, 2017)

(quoting Adams v. Eureka Fire Prot. Dist., 352 F. App’x 137, 138–39 (8th Cir. 2009) (collecting

cases)); see also Wilkerson v. Shinseki, 606 F.3d 1256, 1267 n.4 (10th Cir. 2010) (“Any HIPAA

claim fails as HIPAA does not create a private right of action for alleged disclosures of confidential

medical information.”).

       Finally, this case is subject to dismissal because of the bar of 42 U.S.C. § 1997e(e), which

precludes federal actions “brought by a prisoner confined in a jail, prison, or other correctional

facility, for mental or emotional injury suffered while in custody without a prior showing of

physical injury or the commission of a sexual act[.]” § 1997e(e).

                                          CONCLUSION

       For the reasons set forth above, the Court finds that the complaint fails to state a claim upon

which relief may be granted. This case is therefore DISMISSED pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii).

       This is the final order in this action. The Clerk SHALL enter judgment. Fed. R. Civ. P.

58(b)(1).

       IT IS SO ORDERED.




                                                      ELI RICHARDSON
                                                      UNITED STATES DISTRICT JUDGE




                                                  5

     Case 3:20-cv-00322 Document 4 Filed 10/05/20 Page 5 of 5 PageID #: 20
